LENDERMAN, JOHN C., Associate Judge.
We affirm the conviction for premeditated murder. Having reviewed the record, we find there was sufficient evidence to sustain the jury’s finding of premeditation. The use of- a single verdict form that did not specify whether the jury found him guilty of premeditated or felony first-degree murder was proper. See San Martin v. State, 717 So.2d 462 (Fla.1998); Brown v. State, 473 So.2d 1260 (Fla.1985).
We reverse for re-sentencing on the robbery conviction because of the trial court’s failure to have a sentencing guideline scoresheet.
Remanded for re-sentencing.
WARNER, C.J., and TAYLOR, J., concur.